Citation Nr: 1610579	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1954 to July 1956, with additional service with the United States Navy Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has a bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that, while on active service, he served as an assistant gunnery officer aboard an attack transport and had been required to stand next to various large anti-aircraft weapons while they were firing.  Additionally, he reported that he served for 18 months on a troop transport ship in the engine room where he would stand watch for 8 hours a day.  The Veteran's service separation form does not list his military occupational specialty.  However, it does show that, while on active service, he attended auxiliary gunnery school and that his last duty assignment was the USS General A.E. Anderson, which was a troop transport ship.  As such, the Board finds no reason to doubt the credibility of the Veteran's reports and concedes that he was exposed to some degree of acoustic trauma while on active service.  

Review of the Veteran's service medical records shows that, while on active duty, he underwent several routine examinations.  However, an audiogram was only provided once, on his August 1954 Acceptance of Commission examination.  At that time, the Veteran's hearing acuity, bilaterally, was within normal limits.  The remainder of the active duty examinations conducted a hearing evaluation by whisper test only, which is not an accurate reflection of hearing acuity.  The remainder of the service medical records are silent for any complaints of hearing loss or ear trouble.  The Board notes that the care summaries are not associated with the Veteran's service medical records.  The only documents associated with his records are his periodic medical examinations, which indicates to the Board that the entirety of his service medical records may not be associated with the claims file.  
Also associated with the Veteran's service medical records are Navy Reserve medical examinations.  These records show that the Veteran began to receive regular audiograms in conjunction with his periodic examinations in an August 1963 quadrennial examination.  At that time, the Veteran was found to have decreased hearing acuity in his left ear and he reported a history of "ear, nose, and throat trouble" on the associated report of medical history.  However, this was not explained, and the record was stamped by the examiner that the complaint had been "evaluated and considered to be of no significance."

Post-service private treatment records show that in July 2004 the Veteran began receiving treatment for symptoms of hearing loss.  He reported a long history of noise exposure and it was noted that he played in the symphony.  Audiogram revealed mild to moderate high frequency sensorineural hearing loss (SNHL) bilaterally with mostly normal speech tones.  The examiner assigned a diagnosis of High frequency SNHL secondary to noise and recommended that the Veteran use ear protection around noise.  

An August 2004 private treatment record shows the Veteran was seen for complaints of a sudden worsening of his SNHL in the right ear only.  He estimated that he had lost approximately 80 percent of the hearing in his right ear, and there was distortion, ringing, and fullness.  The provider assigned a diagnosis of right SNHL and prescribed a one week dose of prednisone.  

A December 2010 private treatment record shows that the Veteran was seen for a follow up for his bilateral hearing loss disability.  He reported that, since the August 2004 worsening of his right ear hearing loss, he felt that his hearing acuity had returned to the prior levels.  He reported noise exposure from his military service in the form of boilers and guns.  Audiogram revealed moderate high frequency symmetrical SNHL with speech discrimination scores of 84 percent in the right ear and 92 percent in the left ear.    

At a March 2011 VA examination, the Veteran reported that he had a sudden onset of right more than left ear hearing loss 10 or 15 years ago, but that it improved, and was now worsening again.  He reported military noise exposure from guns and engine room noise.  He denied any post-service occupational noise exposure and reported post-service recreational noise exposure from carpentry.  After examination, including an audiogram, the examiner assigned a diagnosis of moderately severe bilateral SNHL.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his active service.  The examiner explained that the Veteran had normal hearing at separation from active service, but did note that only a whisper test was used, and that the Veteran reported on examination that his hearing loss only started 10-15 years earlier, which was more than 50 years following separation from active service, and therefore was less likely than not related to active service.  

The Board notes that the March 2011 VA examiner's opinion is based on an inaccurate factual premise.  While the Veteran reported that his hearing loss had a sudden onset 10 or 15 years before the VA examination, the medical evidence shows that the Veteran started experiencing a decrease in hearing acuity at least as early as August 1963.  Further, the post-service private treatment records show that in July 2004 the Veteran was diagnosed with bilateral SNHL and in August 2004 suffered a sudden onset of right ear hearing loss worsening.  While the right ear hearing acuity was worsening, there is no medical evidence to suggest that the bilateral hearing loss disability as a whole was sudden.  Therefore, the Board finds that the March 2011 VA examination and opinion are inadequate and not probative evidence in this matter.  

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first did not have any additional noise exposure after military service.  The medical evidence shows that he suffered from decreased hearing acuity at least as early as August 1963 and that his treating private doctor has assigned him with a diagnosis of noise induced hearing loss.  Finally, the March 2011 VA examination and opinion are inadequate as the examiner did not fully consider the relevant facts and evidence of the case.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


